THREADGILL, Acting Chief Judge.
The appellant challenges an order revoking his community control and the sentences imposed upon revocation. We affirm the revocation of community control, but we remand for reconsideration of the sentences. The appellant was sentenced to concurrent terms of sixty-five months’ incarceration for burglary of a dwelling and grand theft in circuit court case number 96-11244 and for burglary of a dwelling in circuit court ease number 98-06879. The sentences were imposed pursuant to the 1995 sentencing guidelines. The offenses in case number 96-11244 were committed on April 15, 1996, within the window for challenge pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000). Because the court1 in Heggs determined that the 1995 sentencing guidelines were unconstitutional, we remand this case to the trial court to reconsider the sentences in case number 96-11244. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000). The offense in case number 98-06879, however, was committed on March 3, 1998, after the window for challenge pursuant to Heggs had closed. Accordingly, the sentence in case number 98-06879 need not be reconsidered.
STRINGER, J., and SCHEB, JOHN M., (Senior) Judge, Concur.